Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 16 April 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas


          
            Dear Sir
            Monticello April 16: 1792.
          
          Your letter containing the seeds of the Acacia came safe to Monticello. Patsy and Miss Jane, who have become quite enthusiastic in gardening and Botany, are much pleased with the charge and promise themselves the satisfaction of presenting you the Shrub reared by their hands, in Septr. The employment will be doubly agreeable to them and myself as there is a prospect of your enjoying its sweets. Believe me, there is nothing in the power of fortune which can add so much to the happiness of your daughter and myself as your residence at Monticello.
          I mentioned in my last the illness of our most valuable neighbour, Gilmer. I am sorry to contradict now my account of his recovery. His disorder is a paralytic affection of the throat which deprives him allmost entirely of the power of swallowing. He has been obliged some time now for the support of life to make use of every channel by which it is possible to convey nourishment to the body.
          I hope before the next post-day some favorable change will take place, but I am well convinced that the worst may be reasonably feared.—I am Dr. Sir your most sincere friend & obedt. Servt.
          
            Thos. Mann Randolph
          
        